Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered October 18, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence of an indeterminate term of 15 years to life imprisonment.
Judgment affirmed.
The eyewitness in question knew the defendant; therefore, the denial of defendant’s motion to suppress a station house showup identification of defendant was not error (People v Gissendanner, 48 NY2d 543). In any event, identification was not an issue in this case, inasmuch as defendant admitted his presence at the crime scene.
By failing to object to the court’s failure to charge the jury on the lesser included offense of manslaughter in the second degree prior to deliberations, defendant waived his objection and, therefore, it is not properly preserved for review (CPL 300.50 [1]; *406People v Contes, 60 NY2d 620). Had objection been made, there was no reasonable view of the evidence upon which the jury could have found defendant had committed reckless manslaughter (CPL 300.50 [1]; People v Green, 56 NY2d 427; People v Smith, 87 AD2d 640). Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.